Citation Nr: 1437477	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1969 and from February 1972 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, a hearing was held before a decision review officer; a transcript of the hearing is associated with the record.

The RO has characterized the claim for an increased rating for a low back disability as encompassing an earlier effective date for a convalescent rating.  The Board's review of the record found no expression of disagreement by the Veteran regarding assignment of a temporary total rating.  [The Board also notes that the award of a convalescent rating following surgery cannot precede the surgery.  See 38 C.F.R. § 4.30.  Notably, no such issue was addressed in a statement of the case (SOC), as such was not indicated.  Accordingly, the matter of the effective date for the beginning of the convalescence rating is not before the Board.]

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

A review of the record found that the Veteran is receives private treatment for his low back, cervical spine, diabetes mellitus, and peripheral neuropathy disabilities on appeal.  There are no records of such treatment in the record for the period from 2009 and 2014.  In February 2010, the Veteran testified that his disabilities had worsened, suggesting that he has been receiving treatment during the intervening period.  Records of all treatment (during the evaluation period) for a disability for which an increased rating is sought are pertinent evidence that must be secured.  

Furthermore, the Veteran had surgery on his back in December 2006.  From January 2006 to December 2006 (a period of time under consideration in this appeal), he evidently was seen for low back treatment.  A November 2006 record notes he was referred to a surgeon and a December 2006 operative report describes the surgery.  However, the report of the initial consultation with the spine surgeon prior to surgery is not in the record.  As that record is likely to contain highly pertinent information, it must be secured (along with any other outstanding pre and post surgery records).

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and ask him to identify the providers of any (and all) evaluations and/or treatment he has received for each of the disabilities on appeal (low back, cervical spine, diabetes mellitus, and peripheral neuropathy of both lower extremities) from 2009 to 2014 and to provide releases for VA to secure records from all private providers.  Then secure complete clinical records from all providers identified, to specifically include the records of all evaluations and treatment preceding the Veteran's low back surgery in December 2006 (and specifically the report of the surgical consultation prior to the surgery).  .

2.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected low back and cervical spine disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should also identify any additional neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of such episodes.

The examiner must explain the rationale for all opinions.

3.  Also arrange for the Veteran to be examined by an appropriate physician(s) to determine the current severity of his service-connected diabetes mellitus and bilateral lower extremity peripheral neuropathy.  The entire record must be reviewed by the examiner(s) in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically indicate whether or not the Veteran's diabetes mellitus requires regulation of activities and whether his peripheral neuropathy is shown to be manifested by more than mild incomplete paralysis of the affected nerves.

The examiner must explain the rationale for all opinions.

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

